Citation Nr: 9917450	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which found that the veteran 
had not submitted new and material evidence to reopen his 
claims for service connection for arthritis, a stomach 
condition, and a low back condition.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back condition is the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis and a 
stomach condition on the merits in a July 1955 rating 
decision.  The veteran was notified of this decision in July 
1955 and did not appeal.

2.  Since July 1955, the following evidence has been 
received:  (1) the veteran's contentions; (2) VA outpatient 
treatment records covering the period October 1996 to 
November 1997; (3) a list of VA appointments between March 
1989 and December 1997; and (4) the report of a VA 
examination conducted in June 1996.

3.  The evidence received since July 1955 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for arthritis and a stomach condition.



CONCLUSIONS OF LAW

1.  The July 1955 RO rating decision that denied service 
connection for arthritis and a stomach condition is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for arthritis and a 
stomach condition are not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In April 1955, the veteran filed his original claim for 
service connection for a stomach condition, including an 
ulcer.  His service medical records showed that he was 
hospitalized in July and August 1950 for acute 
gastroenteritis, cause unknown.  He was again hospitalized in 
October 1950 for observation for a peptic ulcer after he 
complained of vomiting blood and blood in the stools.  No 
disease was found.  He was again hospitalized in September 
1951 for observation for a suspected duodenal or peptic 
ulcer.  The final diagnosis was sub-acute gastritis, etiology 
unknown.  

Since the veteran's service medical records also showed 
treatment for rheumatoid arthritis, the RO considered this 
claim.  In February 1951, the veteran was hospitalized for 
arthritis, not elsewhere classified, of the ankles, wrists, 
and back.  He had complained of pain, stiffness, and swelling 
in these joints.  The tentative diagnosis was probable 
rheumatoid arthritis.  X-rays of the spine and joints were 
normal.  He was treated with penicillin, and all peripheral 
joint symptoms disappeared.  The diagnosis of arthritis was 
replaced with a final diagnosis of acute urethritis due to 
gonococcus.  

Upon discharge from service in November 1952, the veteran 
completed a Report of Medical History, wherein he denied 
having or ever having swollen or painful joints, frequent 
indigestion, stomach trouble, arthritis, or any bone or joint 
deformity.  The Report of Medical Examination showed that 
clinical evaluation of his abdomen and joints was normal.

In May 1955, the veteran underwent a VA physical examination.  
He complained of stomach trouble since 1950.  He indicated 
that x-rays during service showed ulcers.  He avoided eating 
fried and heavy foods.  He had stomach pain with no relation 
to meals.  He also had vomiting and hematemesis.  His weight 
was constant.  Upon examination, his abdomen was flat.  There 
was moderate tenderness in the epigastrium.  There were no 
masses or muscle spasms.  An upper gastrointestinal series 
showed the esophagus was normal.  The gastric mucosa was 
within normal limits.  The duodenal cap was filled in regular 
intervals and was regularly outlined.  There was no 
demonstrable pathology of the gastrointestinal tract as far 
as the midtransverse colon.  No diagnosis of a chronic 
gastrointestinal disorder was rendered.

A July 1955 rating decision, inter alia, denied service 
connection for arthritis and a stomach condition as not shown 
on the last examination.  The veteran was notified of this 
decision in July 1955.

In connection with another claim, the veteran underwent a VA 
physical examination in June 1996.  He did not complain of 
weight loss, diarrhea, vomiting, or constipation.  There was 
no hepatomegaly or splenomegaly upon examination. 

In October 1996, the veteran filed claims for service 
connection for arthritis and a stomach condition.  The RO 
informed him of his responsibility to submit new and material 
evidence to reopen these claims.  The veteran's 
representative submitted a list of appointments between March 
1989 and December 1997 at the VA Medical Center in Little 
Rock and VA outpatient treatment records covering the period 
October 1996 to May 1997.  From 1989 to 1996, the veteran had 
appointments in thoracic surgery, peripheral vascular care, 
vascular surgery, ears/nose/throat, psychology, cardiac 
counseling, pulmonary, and dental.

In October 1996, the veteran reported a past medical history 
of ulcers.  In November 1996, he complained of pain, 
swelling, and deformity of the fingers.  A diagnosis of 
arthritis was rendered.  In January 1997, it was indicated 
that the veteran had degenerative joint disease of the distal 
interphalangeal joints.  It was also noted that blood tests 
for rheumatoid arthritis were negative.  It was also noted in 
January 1997 that work-up so far for the veteran's complaints 
of arthritis had been negative.  He continued to complain of 
pain in the joints of his hands.  Examination showed 
deformities of the distal interphalangeal joints, especially 
on the right hand.  The diagnosis was arthritis, etiology not 
established. 

In March 1997, the veteran complained of occasional right 
hand pain.  It was again noted that testing for rheumatoid 
arthritis had been negative.  He also reported a past medical 
history of ulcers.  Upon examination, the abdomen was soft, 
not tender, and non-distended, with positive bowel sounds.  
There was no hepatosplenomegaly.  He had deformity of the 
right proximal interphalangeal joints.  Diagnoses included 
anemia.  

The veteran had a gastrointestinal consultation in April 1997 
due to his complaints of dark, tarry stools and abdominal 
pain.  He stated that the pain began during service and had 
occurred on and off.  He indicated that he also had nightly 
reflux and had to sleep in a chair.  His stomach pain was 
worse with acidic food.  He reported taking chronic non-
steroidal anti-inflammatory drugs for questionable rheumatoid 
arthritis.  Upon examination, his abdomen was non-distended 
with positive bowel sounds.  He had tenderness in the right 
upper quadrant and midepigastrium.  The examiner's assessment 
was abdominal pain, reflux, positive non-steroidal anti-
inflammatory drug use, history of questionable melena but 
guaiac positive stool.  The veteran was referred for 
esophagogastroduodenoscopy to rule-out peptic ulcer disease, 
which he underwent in April 1997.  This showed Barrett's 
esophagus, a large hiatal hernia, incompetent lower 
esophageal sphincter, and prepyloric ulcers.  

A September 1997 rating decision found that the veteran had 
not submitted new and material evidence to reopen his claims.  
The veteran's representative submitted VA outpatient 
treatment records covering the period May to November 1997.  
These records showed continued complaints of gastrointestinal 
symptoms, with no new diagnoses or objective findings.  


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a July 1955 rating decision, the RO denied, on the merits, 
the veteran's claims for service connection for arthritis and 
a stomach condition.  A letter from the RO, advising the 
veteran of that decision and of appellate rights and 
procedures, was issued in July 1955.  The veteran did not 
appeal this decision; therefore, it is final.  38 U.S.C.A. 
§ 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to July 1955 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the July 1955 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions; (2) VA outpatient treatment records 
covering the period October 1996 to November 1997; (3) a list 
of VA appointments between March 1989 and December 1997; and 
(4) the report of a VA examination conducted in June 1996.

To the extent that the veteran contends that he currently has 
arthritis and a stomach condition that were incurred during 
service, this evidence is not new.  He has not submitted any 
new contentions regarding these conditions; he has merely, at 
best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the July 1955 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since July 1955, as 
detailed above, is new in that it was not previously of 
record, and it is necessary to decide if this evidence is 
material.  To be material, it must tend to prove the merits 
of each essential element that was a basis for the prior 
denial.  Material evidence would be competent evidence 
tending to show that the veteran currently has arthritis 
and/or a stomach condition as a result of a disease or injury 
incurred during his period of military service.

None of the new evidence is material.  Although the current 
medical evidence shows diagnoses of arthritis and various 
gastrointestinal disorders (Barrett's esophagus, ulcers, 
hiatal hernia), this evidence post-dates the veteran's 
separation from service by more than 40 years.  This evidence 
is not significant by itself, since there remains a lack of 
medical evidence showing that any of the current disorders is 
related to a disease or injury incurred during service.  This 
evidence is also not significant when considered in 
conjunction with the evidence previously of record, since the 
prior evidence showed (1) no gastrointestinal disorder was 
present 21/2 years after the veteran's separation from service 
and (2) the initial inservice diagnosis of arthritis was not 
supported by test results and was replaced with a diagnosis 
of acute urethritis due to gonococcus.

The veteran's contentions that he has arthritis and a stomach 
condition as a result of his military service are neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board finds that the evidence 
received subsequent to July 1955 is not new and material and 
does not serve to reopen the veteran's claims for service 
connection for arthritis and a stomach condition.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claims for service connection for arthritis and 
a stomach condition, these claims are not reopened, and the 
appeal is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate consideration of the veteran's claim for service 
connection for a low back condition. 

In 1995, the veteran submitted an Authorization for Release 
of Information for Dr. Tize, and he indicated on his claim 
for compensation that this physician had treated him for his 
low back condition from 1952 to the present.  Where a 
claimant has filed an application to reopen a claim and VA 
has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
veteran of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is unknown 
whether medical records from Dr. Tize might reopen the 
veteran's claims, but these records could provide continuity 
of low back symptomatology from the veteran's separation from 
service to the present.  Therefore, the veteran should be 
informed of the importance of these records and of his 
ultimate responsibility to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1998).  See 38 U.S.C.A. 
§ 5103(a) (West 1991).  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for 
low back symptomatology from Dr. Tize 
from 1952 to the present are important in 
connection with his claim and that he 
should obtain and submit these records.  
See 38 C.F.R. § 3.159(c) (1998).

2.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

